Case 4:12-cr-00082-BMM Document 309 Filed 01/04/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 12-82-GF-BMM-JTJ
Plaintiff, ORDER
VS.
DEANNA MARIE WELLS,
Defendant.

 

 

The Court conducted a revocation hearing in this matter on December 15,
2020. Defendant Deanna Marie Wells (Wells) admitted all of the alleged
violations, except alleged violation 8. The Court issued its Findings and
Recommendations on December 16, 2020. (Doc. 304). The Court recommended
that Wells should be placed in custody for 6 months, with 20 months of supervised
release to follow. Presently before the Court is Wells’s motion requesting a
recommendation from this Court that she should serve her term of custody at FCI
Dublin in Dublin, California.

IT IS HEREBY ORDERED:

1. | Wells’s Motion for BOP Placement (Doc. 305) is GRANTED.

2. The Court will issue Amended Findings and Recommendations that
Case 4:12-cr-00082-BMM Document 309 Filed 01/04/21 Page 2 of 2

include a recommendation that Wells should serve her term of custody at FCI
Dublin in Dublin, California.

DATED this 4th day of January, 2021.

ZEEE

United States Magistrate Judge

 
